Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer diameter of the filler ring being “substantially equal to the second diameter” (of the circumferential ledge), as set forth in claim 2; the outer diameter of the beadlock being “substantially equal to the second diameter” (of the circumferential ledge), as set forth in claim 3; and the filler ring being hollow, as set forth in claims 4 and 17; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because what appear to be trademarked terms should be removed from Figures 1B and 4A-B.  
	The shading in Figures 1A, 2A-B, 3A-B, and 4A-C renders the drawings therein blurry and indistinct; making it difficult to discern the details of the invention.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite due to the fact that it is unclear how the outer diameter of the filler ring can be “substantially equal” to the second diameter (of the circumferential ledge). Namely, the filler ring is shown as being mounted ON the radially outer surface of the circumferential ledge which defines the second diameter. Therefore, it is impossible for the outer diameter of the filler ring to be “substantially equal” to the second diameter.
	Claim 3 is indefinite due to the fact that it is unclear how the outer diameter of the beadlock can be “substantially equal” to the second diameter (of the circumferential ledge). Namely, the beadlock is shown as being mounted adjacent to the circumferential ledge which defines the second diameter. A tire bead (or filler ring) is shown mounted on the ledge between the beadlock and wheel flange. Therefore, it is impossible for the outer diameter of the beadlock to be “substantially equal” to the second diameter, since the beadlock would then not contact the tire bead (or filler ring). 
	Claims 4 and 17 are indefinite due to the fact that it is unclear how the filler ring “is hollow”. 

The phrase “substantially similar” in claim 12 is a relative term which renders the claim indefinite. The phrase “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holczer (1,323,457). Holczer shows a beadlock assembly having all of the features of the above claims.
	Per claim 1, Holczer shows a wheel having first flange 5 with a first diameter, and a circumferential ledge having a second diameter smaller/less than the first diameter. A filler ring 11 has an inner diameter allowing the filler ring 11 to fit around the circumferential ledge. A beadlock 12 includes a second flange. The filler ring 11 is adapted to be secured between the first flange 5 and the second flange when the beadlock 12 is secured to the wheel.
	Regarding claims 2-3, the outer diameter of the filler ring 11 and the outer diameter of the beadlock 12 are both substantially equal to the second diameter (of the circumferential ledge) inasmuch as the Applicant’s invention.
	Per claims 4 and 17, as best understood, the filler ring 11 is hollow (i.e. it has an open center). 
	Per claims 5-6, the beadlock 12 includes an inner circumferential ledge having a diameter substantially equal to the second diameter.
	Per claim 9, the beadlock 12 is removably secured to the wheel by a plurality of bolts 13. 
	Per claims 10, 13-14, and 15, the beadlock 12 is formed at least in part of metal, while the filler ring 11 is made at least in part of plastic. 
	Per claims 8 and 11, the beadlock 12 includes a plurality of evenly spaced apertures positioned a first radial distance from the axis. 
	Per claim 12, the filler ring 11 has an outer diameter that is “substantially similar” to the outer diameter of the beadlock 12.  

Claim(s) 11-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (6,401,773). Cho shows a beadlock assembly having all of the features as set forth in the above claims.
	Per claim 11, Cho shows a filler ring 600 having an inner circumference adapted to fit around a circumferential ledge of a wheel (generally at 500). A beadlock 503 includes a plurality of apertures regularly spaced and positioned a first radial distance from the axis. The beadlock 503 is removable from the wheel 500. The beadlock 503 secures the filler ring 600 to the wheel 500 when secured by bolts 601.
	Per claim 12, the filler ring 600 has an outer diameter “substantially similar” to that of the beadlock 503.
	Per claims 13-14, the beadlock 503 is metal (and thus has a “metallic finish”). 
	Per claim 16, the filler ring 600 is also formed of metal. 
	Per claim 17, as best understood, the filler ring 600 is “hollow” (i.e. it has an open center). 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland, Sr. (4,206,797) (hereafter Holland). Holland shows a wheel having all of the features set forth in the above claims.
	Per claim 18, Holland shows a wheel having a flange 22 defining a first rim and having a first diameter. A circumferential ledge 18 extends axially from the first flange 22. The ledge 18 defines a second diameter that is less than the first diameter. A plurality of regularly spaced threaded apertures are defined between the ledge 18 and the axis.
	Per claim 19, a beadlock 24 is secured to the wheel by a plurality of bolts 26. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holczer. Holczer contains all of the limitations of these claims, except for the apertures for the bolts 13 being threaded.
	However, it would have been obvious to one of ordinary skill in the art to form the bolt apertures of Holczer with threads for use with (fully) threaded bolts, as a substitute equivalent configuration, to reduce the number of parts of the assembly (namely by removal of the use of nuts 15). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show beadlock wheels. It should be noted that several of these references (Rider et al, Rider, Lipper, Ischinger et al) anticipate at least independent claims 11 and/or 18.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617